                     IN THE UNITED ST ATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              SOUTHERN DIVISION
                                No. 7:14-CV-238-BR


Sheena Cromartie, et al.,                      )
                                               )
        Plaintiffs,                            )
                                               )
v.                                             )
                                               )
Murphy-Brown LLC,                              )
                                               )
        Defendant.                             )
__________                                     )

              ORDER GRANTING PLAINTIFF'S MOTION TO SUBSTITUTE

        This matter comes before the undersigned on the motion of the movant, James Linwood

Montgomery, Jr., Administrator of the Estate of James Linwood Montgomery, Sr., requesting

that he be substituted as the Plaintiff.

        Finding good cause is shown, the Court hereby grants the motion and orders that James

Linwood Montgomery, Jr. , Administrator of the Estate of James Linwood Montgomery, Sr., is

substituted as the Plaintiff for the decedent, and the caption should be modified to substitute for

James Linwood Montgomery, Sr. the following: "James Linwood Montgomery, Jr. ,

Administrator of the Estate of James Linwood Montgomery, Sr."

        So ordered, this the '2Lday of August, 2019.




                                           United States Magistrate Judge
